                 Case 18-11699-MFW              Doc 1066         Filed 03/14/19        Page 1 of 6



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :         Case No. 18–11699 (MFW)
                                                             :
                                    Debtors.   1             :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

               DECLARATION OF JOSEPH ARENA ON BEHALF OF
         EPIQ CORPORATE RESTRUCTURING, LLC REGARDING VOTING
      AND TABULATION OF BALLOTS SUBMITTED FOR THE FIRST AMENDED
        JOINT POSTPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
          OF THE NORDAM GROUP, INC. AND ITS DEBTOR AFFILIATES

                    I, Joseph Arena, declare, under penalty of perjury:

                    1.        I am a Senior Consultant of Solicitation Services at Epiq Corporate

Restructuring, LLC (“Epiq”), located at 777 Third Avenue, 12th Floor, New York, New York

10017. I am over the age of 18 years. I do not have a direct interest in these chapter 11 cases and

should be considered an impartial party.

                    2.        I submit this declaration (the “Declaration”) with respect to the solicitation

and tabulation of votes submitted for the First Amended Joint Postpackaged Chapter 11 Plan of

Reorganization of The NORDAM Group, Inc. and Its Debtor Affiliates, dated January 3, 2019

(ECF No. 848) (as amended, supplemented, or modified from time to time, the “Plan”). 2 Except

as indicated herein, all facts set forth herein are based upon my personal knowledge or my review



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
     23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
     service address is 6910 North Whirlpool Drive, Tulsa, Oklahoma 74117.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Plan or the
     Solicitation Order (as defined herein).



WEIL:\96880420\5\64643.0004
                 Case 18-11699-MFW             Doc 1066     Filed 03/14/19     Page 2 of 6



of relevant documents. I am authorized to submit this Declaration on behalf of Epiq. If I were

called upon to testify, I could and would testify competently as to the facts set forth herein.

                    3.        In accordance with the (a) Order Authorizing Debtors to Retain and Employ

Epiq Corporate Restructuring, LLC as Administrative Advisor Effective as of Petition Date, dated

August 23, 2018 (ECF No. 197) and (b) Order (I) Conditionally Approving Disclosure Statement;

(II) Scheduling Combined Hearing to Approve Disclosure Statement and Confirm Postpackaged

Chapter 11 Plan; (III) Approving Solicitation Procedures; and (IV) Granting Related Relief, dated

January 3, 2019 (ECF No. 838) (the “Solicitation Order”), Epiq was appointed and authorized to

assist the Debtors with, among other things, soliciting, receiving, reviewing, determining the

validity of, and tabulating Ballots submitted in connection with the Plan. Pursuant to the Plan,

only the holders of Existing NORDAM Parent Interests were entitled to vote to accept or reject

the Plan.

                    4.        The procedures for the solicitation and tabulation of votes on the Plan are

outlined in the Solicitation Order. Epiq was instructed by the Debtors to solicit, review, determine

the validity of, and tabulate Ballots in accordance with the Solicitation Order. The Solicitation

Order established January 7, 2019 as the record date for determining the holders of Existing

NORDAM Parent Interests who would be entitled to vote on the Plan (the “Voting Record Date”).

In accordance with the Solicitation Order, Epiq solicited the holders of Existing NORDAM Parent

Interests as of the Voting Record Date. Epiq’s Affidavit of Service of solicitation materials was

filed on January 14, 2019 (ECF No. 885).

                    5.        Ballots returned by email were received and processed by personnel of Epiq

at its office in New York, New York, and Ballots returned by mail, hand delivery, or overnight

courier were received by personnel of Epiq at its office in Beaverton, Oregon, and all such Ballots



                                                       2
WEIL:\96880420\5\64643.0004
                 Case 18-11699-MFW             Doc 1066       Filed 03/14/19        Page 3 of 6



were date-stamped upon receipt. All Ballots received by Epiq were processed in accordance with

the Solicitation Order.

                    6.        For a Ballot to be counted as valid, the Ballot must have been properly

completed in accordance with the procedures set forth in the Solicitation Order and executed by

the relevant holder, or such holder’s authorized representative, and must have been received by

Epiq no later than 4:00 p.m. (Eastern Time) on March 11, 2019, as reflected in the most recent

notice of adjournment (ECF No. 1024).

                    7.        I declare that the voting results by the holders of Existing NORDAM Parent

Interests are as set forth in Exhibit A hereto, which is a true and correct copy of the final tabulation

of votes cast by Ballots properly completed and received by Epiq.

                    8.        A report of all Ballots not included in the tabulation prepared by Epiq and

the reasons for exclusion of such Ballots is attached as Exhibit B hereto. 3




3
     I understand that the Ballots indicated on Exhibit B are the subject of a pending application to the Court for
     withdrawal by the holders of such Ballots. See ECF No. 1044. In accordance with the request of such holders,
     Epiq has not included their Ballots in the tabulation set forth in Exhibit A.


                                                         3
WEIL:\96880420\5\64643.0004
                 Case 18-11699-MFW           Doc 1066      Filed 03/14/19     Page 4 of 6



                    I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge, information, and belief.


Dated: March 14, 2019
       New York, New York


                                                    /s/ Joseph Arena
                                                  Joseph Arena
                                                  Senior Consultant, Solicitation Services
                                                  Epiq Corporate Restructuring, LLC




                                                      4
WEIL:\96880420\5\64643.0004
     Case 18-11699-MFW    Doc 1066   Filed 03/14/19   Page 5 of 6




                           EXHIBIT A

                 THE NORDAM GROUP, INC., et al.

                       Tabulation Summary


                         VOTES COUNTED

                       ACCEPT            REJECT            Class Voting
VOTING CLASS
                                                              Result
                       AMOUNT            AMOUNT

     Class 7
                      35,968.343             0
Existing NORDAM                                              Accepts
  Parent Interests     100.00%            0.00%
                       Case 18-11699-MFW               Doc 1066       Filed 03/14/19        Page 6 of 6

                                                           EXHIBIT B

                                             THE NORDAM GROUP, INC., et al.

                                                   Report of Excluded Ballots

                                                                                             Vote
Plan                                                                          Voting       Accept /    Ballot
Class Plan Class Description             Name                                 Amount        Reject    Number Reason for Exclusion

                                                                                                              Vote was withdrawn by
  7   Existing NORDAM Parent Interests RAY H. SIEGFRIED III REVOCABLE TRUST     2349.559    Reject      23
                                                                                                              Holder


                                         RAYMOND HENRY SIEGFRIED III EXEMPT                                   Vote was withdrawn by
  7   Existing NORDAM Parent Interests CHILD’S TRUST                             402.500    Reject      24
                                                                                                              Holder


                                         RAYMOND HENRY SIEGFRIED III NON-                                     Vote was withdrawn by
  7   Existing NORDAM Parent Interests                                           134.167    Reject      25
                                         EXEMPT CHILD’S TRUST                                                 Holder
